Wade, C. J.
1. “Where any suit is instituted or defended by a corporation, the opposite party shall not be admitted to testify in his own behalf to transactions or communications solely with a deceased or insane officer or agent of the corporation.” Civil Code (1910), § 5858 (3). In construing this section this court has held: “Besides the deceased agent of the corporation, there must be some other person present, related in some way to the corporation, before the opposite party will be competent to testify 'to transactions or communications had with such agent. The mere presence of a stranger, who was in no wise concerned or interested for the corporation in regard to the matter concerning which the transactions or communications were had with the deceased agent of the corporation, would not make the evidence of the survivor admissible in reference to such transactions or communications.” New Ware Furniture Co. v. Reynolds, 16 Ga. App. 19 (2) (84 S. E. 491). See also Augusta Naval Stores Co. v. Forlaw, 133 Ga. 138, 149 (65 S. E. 370); Register v. Aultman & Taylor Co., 106 Ga. 331, 332 (32 S. E. 116); Merchants National Bank of Savannah v. Demere, 92 Ga. 735 (4), 740 (19 S. E. 38); American Harrow Co. v. Dolvin, 119 Ga. 186 (45 S. E. 983). Testimony from the plaintiff as to a transaction and conversation solely with W. C. Lindsey, since deceased, as agent for the Atlanta Northern Bailway Company, was competent, since it was shown that the transaction and conversation were had in the pres*249ence of another person, then employed by the corporation, and therefore connected with, concerned, and interested for the corporation in regard to the transaction had with the deceased agent of the corporation, and who was in fact introduced as a witness in behalf of the corporation and was competent to testify as to the identical conversation and transaction. Although the witness in whose presence the transaction and conversation between the plaintiff and the deceased agent of the corporation occurred, and who was then in its employ, was not actually engaged in the furtherance of the corporation’s business at the precise time of the transaction and conversation, he was nevertheless such a person as "would be interested to remember what occurred favorably to the corporation; could aid the corporation to develop the whole truth, and to expose mistakes and misstatements.” American Harrow Co. v. Dolvin, supra.
2. The evidence authorized the verdict, and the trial court did not err in overruling the motion for a new trial.

Judgment affirmed.

George and Lulce, JJ., concur.